Order entered February 20, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00114-CV

                        IN THE INTEREST OF H.W.G., A CHILD

                     On Appeal from the 366th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 366-55837-2009

                                         ORDER
               Before Chief Justice Wright and Justices Lang-Miers and Stoddart

         We GRANT appellant’s February 10, 2015 motion TO THE EXTENT that we STAY

the trial court’s December 19, 2014 Order Concerning Visitation pending further order of this

Court.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE